Citation Nr: 0309550	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-14 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Steven J. Rosen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1965 to 
September 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which found that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a low back 
disorder.  A February 2000 Board decision determined that new 
and material evidence had been presented to reopen the claim 
for service connection for a low back disorder and remanded 
the matter for further development.

The Board issued a decision in July 2001 which was 
subsequently vacated by an October 2002 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the July 2001 Board decision was vacated and remanded in 
order to specifically request certain service medical 
records.   


REMAND

The Joint Motion for Remand supporting the Court's order 
reflects that the July 2001 Board decision was vacated and 
remanded in order to specifically request the following 
purported service medical records: pertaining to 
hospitalization at a U.S. Air Force Hospital, Bergstrom Air 
Force Base, from February 11-18, 1966; and records from 
Brooke Army Medical Center (or Brooke General Hospital), Fort 
Sam Houston, Texas, for some period prior to February 15, 
1966.  A December 16, 1965 service medical record entry 
reflects that on that date a referral was made to "Brooke 
Ortho."

1.  The RO should specifically request 
the following: records of 
hospitalization from a U.S. Air Force 
Hospital, Bergstrom Air Force Base, 
for the period of hospitalization from 
February 11-18, 1966; and treatment 
records from Brooke Army Medical 
Center (or Brooke General Hospital), 
Fort Sam Houston, Texas, for the 
period from December 16, 1965 to 
September 15, 1966.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 
3.159 (2002).

3.  Thereafter, the RO should 
readjudicate this claim of entitlement 
to service connection for a low back 
disorder.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


